Case 3:21-cv-30058 Document 1-10 Filed 05/19/21 Page 1 of 4




                   EXHIBITH
             Case 3:21-cv-30058 Document 1-10 Filed 05/19/21 Page 2 of 4

Edward M. Pikula
City Solicitor
Law Department
36 Court Street, Room 21 O
Springfield, MA 01103
Office: (413) 787-6085
Direct Dial: (413) 787-6098
Fax: (413) 787-6173
Email: epikula@springfieldcityhall.com



                                 THE CITY OF SPRINGFIELD, MASSACHUSETTS

December 10, 2020

Anthony D. Gull uni
District Attorney
Hampden District
50 Court Street
Springfield, MA 01102

RE:      Letter Request for Documents relating to July 8. 2020 DOJ Report on
         Investigation of the Springfield, Massachusetts Police Department's Narcotics
         Bureau

Dear District Attorney Gulluni:

This office represents the City of Springfield, its Police Department, and Police Officials in their
official capacity. This letter is in response to your letter addressed to Commissioner Cheryl
Clapprood dated December 2, 2020 and received by the Law Department on December 7, 2020.

In that letter, you reference the prosecutorial obligations to provide exculpatory information
under state and federal laws and constitutional provisions as described in case law including
Brady v. Ma,yland, 373 U.S. 83, 87 (1963). In furtherance of your stated purpose regarding
your office's efforts to meet its Brady obligations, you requested the Police Commissioner
produce the following documents relating to the July 8, 2020 Report of the Investigation of
the Springfield, Massachusetts Police Department's Narcotics Bureau (hereafter, the
"Report"):
                         (I) A copy of all        Springfield Police Department reports,
                              including incident reports, investigative reports, arrest
                              reports, use-of-force repo 1ts, or contents of a "prisoner
                              injury file" (as described in the Report, at 7), where
                              Narcotics Bureau officers "falsified reports to disguise or
                              hide their use of force";
                         (2) A copy of all Springfield Police Department reports,
                             including incident reports, investigative reports, arrest
                             reports, use-of-force reports, or contents of a "prisoner
                             injury file" (as described in the Report, at 7), "... [where]
                             officers made false reports that were inconsistent with other
                             available evidence, including video and photographs ... ",
                             and;

                                                     1
          Case 3:21-cv-30058 Document 1-10 Filed 05/19/21 Page 3 of 4

                   (3) A copy of all photographs, or video/digital material that is
                       inconsistent with any Springfield Police Department
                       officers' reports, including incident reports, investigative
                       reports, arrest reports, use-of-force reports, or contents of a
                       "prisoner injury file" (as described in the Report, at7).

As you note in your letter, the Report was based, in part, on the full cooperation by the City of
Springfield and its Police Department in supplying voluminous documents to the Department of
Justice. The production to the Department of Justice included 114,000 pages of Springfield
Police Department documents, including an unspecified number of "incident reports" and
"investigative reports"; 1,700 prisoner injury files, 26,000 arrest reports and over 700 use-
of-force- reports created from 2013 through 2019. The Report states that investigators
reviewed 5,500 arrest reports and 10 use-of-force reports from the Springfield Police
Department's Narcotics Bureau from 2013-2018.

The Springfield Police Department will continue to comply with all of its obligations under State
and Federal law to assure evidence that is "material," for Brady purposes in possession of the
Police Department will always be disclosed to the prosecutors handling criminal proceedings
where a Springfield Police Officer is involved as a witness.

Towards that end, as stated in the Report, the Department of Justice does not serve as a
tribunal authorized to make factual findings and legal conclusions binding on, or admissible in,
any court and nothing in the Report should be construed as such. Accordingly, the Department of
Justice stated that this Report is not intended to be admissible evidence and does not create any
legal rights or obligations.

Further, the City of Springfield has not been provided any infonnation from the Department
of Justice specifying any identifying information as to the case numbers, names of specific
officers, or names of specific individual criminal defendants described in the Report.

As I am sure you are aware, shortly after receipt of the Report, the Police Commissioner
assigned personnel to review the incidents described in the Report in an effort to identify the
specific dates of incidents, police officers that could be identified, as well as individuals
who are referenced in the Report. While some descriptions make rather obvious reference to
known cases widely reported in the media involving case information previously disclosed
to your office, for example, references to an incident relating to juveniles arrested in Palmer,
or an incident occurring near the Nathan Bills Restaurant. Some incidents described in the
Report the Police Department believe it has been able to identify with a reasonable degree of
certainty. However, there remain a number of matters referenced which could not be fully
identified with certainty and the effort to do so is ongoing.

Moreover, the Police Department review revealed a number of statements contained in the
Report which the Police Commissioner believes are not accurate. However, while the Police
Commissioner disagrees or disputes some of the statements and findings contained in the
Report, she has repeatedly stated that she acknowledges the need for refonns in the
Department and, with the full support of Mayor Samo, she has initiated efforts to make
changes based on the recommendations set forth in the Report and is committed to
implement reforms within the entire Springfield Police Department. The Police Department,
with the assistance of former SJC Chief Justice Roderick Ireland, Mayor Samo, and the Law

                                                2
            Case 3:21-cv-30058 Document 1-10 Filed 05/19/21 Page 4 of 4


Department, continues to cooperate with the Department of Justice in efforts to implement
recommendations for reform. I am informed that, since receipt of the Report in July and
changes implemented to date, the Police Department has not received any citizen complaints
alleging excessive force by the Narcotics Unit.

All of the materials supplied to the Department of Justice are available for review by your
office in a reasonable fonnat and on a reasonable schedule in a phased production, similar to
the process followed with the Department of Justice. As you know, ultimately, the
determination of whether information is exculpatory, or possibly exculpat01y, deals with an
inevitably imprecise standard, and because the significance of an item of evidence can seldom be
predicted accurately until the entire record is complete, we will arrange to provide you all of the
information provided to the Department of Justice. I believe it may be most productive for
members of the Police Department to meet with prosecutors from your office to review
specific materials referenced in the Report that we have been able to identify in the ongoing
efforts to review each of the specific incidents described in the Report rather than a
wholesale provision of voluminous materials as previously described categorized under each
of the numbered requests in your letter.

Please provide me with the name and contact information of a representative of your office
so that arrangements can be made with the Police Department to discuss and identify the
most efficient means of reviewing and producing any of the documents the Police
Department previously supplied to the Department of Justice in order to assure compliance
with Brady obligations. In the meantime please feel free to contact me at 413-787-6085 to
discuss in more detail.

Very truly yours,


 &l~~-
Edward M. Pikula, City Solicitor.

EMP:sal

Enclosure




                                                3
